— Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered April 27, 2012, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted of felony driving while ability impaired by drugs in 2011, and was sentenced to six months in *984jail and five years of probation. He was thereafter charged with violating the conditions of his probation in two petitions, and further faced a new criminal charge of promoting prison contraband in the first degree. Defendant admitted to the second probation violation petition in satisfaction of all pending charges against him, with the understanding that he would be sentenced to 1 to 3 years in prison (see Penal Law § 70.00 [3] [b]). County Court sentenced him in accordance with the plea agreement, and defendant appeals.
Defense counsel now seeks to be relieved of his assignment, asserting that there are no nonfrivolous appellate issues to be raised. Upon our review of the record, defense counsel’s brief and defendant’s pro se submission, we agree. Defense counsel’s request for leave to withdraw is accordingly granted, and the judgment is affirmed (see People v Bruce, 42 AD3d 819, 819-820 [2007]; People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Stein, J.P, Spain, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.